 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
     UNITED STATES OF AMERICA,                     )   No. CR19-091-RAJ
10                                                 )
                     Plaintiff,                    )
11                                                 )   ORDER GRANTING
                v.                                 )   STIPULATED MOTION TO
12                                                 )   CONTINUE TRIAL AND
     VINH Q. NGUYEN,                               )   PRETRIAL MOTIONS DATES
13                                                 )
                     Defendant.                    )
14                                                 )
15          THE COURT has considered the stipulated motion of the parties to continue the

16   trial date and pretrial motions deadline and finds that:

17          (a) taking into account the exercise of due diligence, a failure to grant a

18   continuance in this case would deny counsel for the defendant the reasonable time

19   necessary for effective preparation due to counsel’s need for more time to review the

20   evidence, consider possible defenses, and gather evidence material to the defense, as set

21   forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

22          (b) a failure to grant such a continuance in this proceeding would likely result in

23   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

24          (c) the additional time requested is a reasonable period of delay, as the defendant

25   has requested more time to prepare for trial, to investigate the matter, to gather evidence

26   material to the defense, and to consider possible defenses; and

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL                                      1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DATES                                     Seattle, Washington 98101
       (Vinh Q. Nguyen, CR19-091-RAJ) - 1                                        (206) 553-1100
 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of October 16,
 5   2019, and the new trial date is necessary to provide counsel for the defendant the
 6   reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
 7   the facts set forth above.
 8          IT IS THEREFORE ORDERED that the parties’ Stipulated Motion (Dkt. #18) is
 9   GRANTED. The trial date in this matter is continued to February 10, 2020.
10          IT IS FURTHER ORDERED that all pretrial motions, including motions in
11   limine, shall be filed no later than January 9, 2020.
12          IT IS FURTHER ORDERED that the period of delay from the date of this order
13   to the new trial date of February 10, 2020, is excludable time pursuant to 18 U.S.C. §§
14   3161(h)(7)(A) and (h)(7)(B)(iv).
15          DATED this 11th day of July, 2019.
16
17
                                                       A
                                                       The Honorable Richard A. Jones
18
                                                       United States District Judge
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO CONTINUE TRIAL                                      1601 Fifth Avenue, Suite 700
       AND PRETRIAL MOTIONS DATES                                     Seattle, Washington 98101
       (Vinh Q. Nguyen, CR19-091-RAJ) - 2                                        (206) 553-1100
